IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-91,462-01


                           EX PARTE ROGER MILAM, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 20160D04906-171-1 IN THE 171ST DISTRICT COURT
                            FROM EL PASO COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty to two counts of aggravated sexual assault of a child and was

sentenced to twenty years’ imprisonment. He did not appeal his conviction. Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that his plea was involuntary because trial counsel failed to investigate

or raise issues of Applicant’s competency, failed to file a motion to suppress Applicant’s confession

on the basis that it was given while Applicant was an inpatient at a psychiatric facility and was

heavily medicated and suicidal, and coerced Applicant into pleading guilty without explaining

Applicant’s options or the nature and consequences of the plea to Applicant. Applicant has alleged
                                                                                                       2

facts that, if true, might entitle him to relief. Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Argent,

393 S.W.3d 781 (Tex. Crim. App. 2013). Accordingly, the record should be developed. The trial

court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The

trial court shall order trial counsel to respond to Applicant’s claims. In developing the record, the

trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a

hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wants to be

represented by counsel, the trial court shall appoint counsel to represent him at the hearing. See TEX .

CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall immediately

notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant would have insisted on a trial but for counsel’s alleged

deficient performance. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: August 19, 2020
Do not publish